DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 04/12/2022 and crossed out is believed to be a duplicate and not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 20 each recite an actuator mechanism for an equipment rack, however the claims positively require elements of the equipment rack, which renders the scope of the claims unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10, 12-14, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 5,685,686).
Burns discloses an actuator mechanism for an equipment rack, the equipment rack having a rack assembly, a pivotal mechanism in the rack assembly, and an extension assembly removably attachable to the rack assembly, the actuator mechanism comprising: a connector body (26) movably attached to the rack assembly for actuating the pivotal mechanism in the rack assembly (col. 9 lines 1-19); an extension actuator (28) movably attached to the extension assembly (col. 6 lines 42-46); a linkage (80) attached to the extension actuator (28); a linkage catch (90) attached to the linkage (80) at a proximal end thereof (see Fig 3); wherein the connector body (26) further comprises an extension catch receptacle (84) for receiving the linkage catch (90).
Re claim 2, the extension catch receptacle (84) comprises a catch detent (86, 88) for receiving the linkage catch (90).
Re claim 4, the connector body (26) further comprises a channel (unnumbered channel between plates 80, 80, see Fig 5) for guiding the linkage catch (90) into the catch detent (86, 88).
Re claim 5, a biasing mechanism (102) that applies a biasing force to the linkage (80) to hold the linkage catch (90) in the catch detent (86, 88).
Re claim 7, the linkage catch (90) comprises a pin transversely attached to a proximal end of the linkage (80).
 Re claim 8, the connector body (26) is pivotally attached to the rack assembly (see Fig 3).
Re claim 9, the connector body (26) translates linearly on the rack assembly (see Fig 3).
Re claim 10, the connector body (26) is pivotally connected to the distal end of a linkage arm (100) that actuates the pivotal mechanism of the rack assembly (col. 9 lines 1-19).
Re claim 12, the guiding channel (unnumbered channel between plates 80, 80, see Fig 5) is defined by two substantially parallel catch plates (unnumbered parallel sides of 18, see Fig 5).
Re claim 13, Burns discloses an actuator mechanism for an equipment rack for a vehicle, the equipment rack having a base unit, a hub connecting the base unit to the vehicle and configured to position the base unit in a plurality of positions with respect to the vehicle, an extension unit configured to attach to the base unit, the actuator mechanism comprising: a linkage arm (18) operably connected to the hub (see Fig 3); an actuator (102) movably attached to the extension unit (col. 9 lines 51-62); and an extension linkage arm (100) operably connected to the actuator (102); wherein the extension linkage arm (100) releaseably engages the linkage arm (18) when the extension unit is attached to the base unit (see Fig 3).
Re claim 14, the linkage arm (18) is disposed inside the base unit and the extension linkage arm (100) is disposed inside the extension unit (see Fig 2).
Re claim 20, Burns discloses an actuator mechanism for an equipment rack for a vehicle, the equipment rack having a base unit, a hub connecting the base unit to the vehicle and configured to position the base unit in a plurality of positions with respect to the vehicle, an extension unit configured to attach to the base unit, the actuator mechanism comprising: a linkage arm (18) operably connected to the hub (see Fig 2); an actuator (102) movably attached to the extension unit (see Fig 2) ; and an extension linkage arm (80) operably connected to the actuator (102) and releasably connected to the linkage arm (18); a release actuator (100) configured to disconnect the extension linkage arm (80) from the linkage arm (80).
Re claim 21, the release actuator (100) is disposed on the extension unit (see Fig 2).
Re claim 22, the release actuator (100) is disposed on the base unit (see Fig 2).
Allowable Subject Matter
Claims 3, 6, 11, 15-19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11225199 		State of the art
US 20180244208 		Equipment rack
US 11208167		Equipment rack

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656